Case: 15-20251      Document: 00513323714         Page: 1    Date Filed: 12/29/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                                                                   FILED
                                    No. 15-20251                           December 29, 2015
                                  Summary Calendar
                                                                              Lyle W. Cayce
                                                                                   Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

GONAZLO DELGADO RAZO, also known as Carlos Israel Gamez, also
known as Armando Salinas, also known as Gonzalo Razo, also known as
Gonzalo Razo-Delgado, also known as Gonzalo Delgado Raso,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:14-CR-393-1


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Gonazlo Delgado
Razo has moved for leave to withdraw and has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
229 (5th Cir. 2011).        Razo has not filed a response, has completed the
confinement portion of his sentence, and has been removed from the United


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-20251    Document: 00513323714     Page: 2   Date Filed: 12/29/2015


                                 No. 15-20251

States. We have reviewed counsel’s brief and the relevant portions of the
record reflected therein. We concur with counsel’s assessment that the appeal
presents no nonfrivolous issue for appellate review even if the challenge to his
sentence is not moot. See United States v. Rosenbaum-Alanis, 483 F.3d 381,
381-83 (5th Cir. 2007); see also United States v. Heredia-Holguin, 789 F.3d 625
(5th Cir.), reh’g en banc granted, 803 F.3d 745 (5th Cir. 2015). Accordingly,
counsel’s motion for leave to withdraw is GRANTED, counsel is excused from
further responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR.
R. 42.2.




                                       2